                 Case 19-11791-BLS              Doc 239        Filed 09/25/19        Page 1 of 7


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )   Chapter 11
In re:                                                     )
                                                           )   Case No. 19-11791 (BLS)
                                  1
LOOT CRATE, INC., et al.,                                  )
                                                           )   (Jointly Administered)
                                  Debtors.                 )
                                                           )

              NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
               FOR HEARING ON SEPTEMBER 26, 2019 AT 9:00 A.M. (EDT)3

    I.        MATTERS UNDER CERTIFICATE OF NO OBJECTION (CNO)

         1.       Debtors’ Application for an Order Authorizing the Retention of Bryan Cave
                  Leighton Paisner LLP as Bankruptcy Counsel Nunc Pro Tunc to the Petition
                  Date [Docket No. 128 - filed September 5, 2019]

                  Objection / Response Deadline:               September 19, 2019 at 4:00 p.m. (ET)

                  Objections / Responses Received:             None.

                  Related Documents:

                  a. Certificate of No Objection to Debtors’ Application for an Order Authorizing
                     the Retention of Bryan Cave Leighton Paisner LLP as Bankruptcy Counsel
                     Nunc Pro Tunc to the Petition Date [Docket No. 205 - filed September 20, 2019]

                  b. Order Granting the Debtors’ Application for Order Authorizing the
                     Retention of Bryan Cave Leighton Paisner LLP as Bankruptcy Counsel
                     Nunc Pro Tunc to the Petition Date [Docket No. 222 – entered September
                     24, 2019]

                  Status: The order has been entered. This matter will not go forward.



1
         The Debtors are the following four entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Loot Crate Parent, Inc.; LC Funding, Inc.; Loot Crate Holdings, Inc.; Loot
Crate, Inc. (7119). The Debtors’ noticing address in these chapter 11 cases is 3401 Pasadena Avenue, Los Angeles,
CA 90031.
2
         All matters new to this Agenda appear in BOLD print.
3
         The hearing will be held before The Honorable Brendan Linehan Shannon at the United States Bankruptcy
Court for the District of Delaware, 824 North market Street, 6th Floor, Courtroom 1, Wilmington, Delaware 19801.
Any person who wishes to appear telephonically at the September 26, 2019 hearing must contact COURTCALL, LLC
at 866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances effective January 5, 2005, Revised May 11, 2018.
             Case 19-11791-BLS        Doc 239      Filed 09/25/19    Page 2 of 7


II.   MATTERS UNDER CERTIFICATION OF COUNSEL (COC)

      2.      Debtors’ Application for an Order Approving (I) the Employment and Retention of
              Theseus Strategy Group LLC and (II) Designating Mark Palmer as Chief
              Transformation Officer Nunc Pro Tunc to the Petition Dates [Docket No. 125 - filed
              September 5, 2019]

              Objection / Response Deadline:       September 19, 2019 at 4:00 p.m. (ET)

              Objections / Responses Received:     None.

              Related Documents:

              a. Certification of Counsel Regarding Revised Order Approving (I) Employment
                 and retention of Theseus Strategy Group LLC and (II) Designating Mark
                 Palmer as Chief Transformation Officer Nunc Pro Tunc to the Petition Dates
                 [Docket No. 200 - filed September 19, 2019]

              b. Order Authorizing the Debtors to (I) Employ and Retain Theseus Strategy
                 Group LLC, and (II) Designate Mark Palmer as Chief Transformation Officer,
                 Nunc Pro Tunc to the Petition Date [Docket No. 214 - entered September 23,
                 2019]

           Status:   The order has been entered. This matter will not go forward.

      3.      Debtors’ Motion for Entry of an Order, Pursuant to Bankruptcy Code Sections
              105(a), 327, 328, and 330, Authorizing the Debtors to Retain and Compensate
              Certain Professionals Utilized in the Ordinary Course of Business [Docket No.
              127 - filed September 5, 2019]

              Objection / Response Deadline:       September 19, 2019 at 4:00 p.m. (ET)


              Objections / Responses Received:     None.

              Related Documents:

              a. Certification of Counsel Regarding Revised Order, Pursuant to Bankruptcy
                 Code Sections 105(a), 327, 328, and 330, Authorizing the Debtors to Retain
                 and Compensate Certain Professionals Utilized in the Ordinary Course of
                 Business [Docket No. 207 - filed September 23, 2019]

              b. Order Approving Motion to Authorize the Debtors to Retain and Compensate
                 Certain Professionals Utilized in the Ordinary Course of Business [Docket No.
                 216 - entered September 23, 2019]

           Status:   The order has been entered. This matter will not go forward.


                                               2
            Case 19-11791-BLS      Doc 239        Filed 09/25/19    Page 3 of 7


III.   MATTERS GOING FORWARD

       4.   Motion of the Debtors for Entry of (I) An Order (A) Approving Bid Procedures
            for the Sale of Substantially All of the Debtors’ Assets, (B) Approving Related
            Contract Assumption and Assignment Procedures, (C) Authorizing the
            Debtors to Enter into Stalking Horse Agreements and Approving Certain Bid
            Protections, Subject to a Further Hearing, (D) Scheduling a Sale Hearing, and
            (E) Granting Certain Related Relief; and (II) an Order (A) Approving the Sale
            of the Debtors’ Assets, (B) Approving the Assumption and Assignment of
            Certain Executory Contracts and Unexpired Leases, and (C) Granting Certain
            Related Relief [Docket No. 27 - filed August 12, 2019]

             Objection / Response Deadline:       September 20, 2019 at 4:00 p.m. (ET)
                                                  [Extended to September 23, 2019 for Warner
                                                  Brothers and WorldPay, LLC, extended to
                                                  September 24, 2019 for The Ultimate
                                                  Software Group, and extended to 24 hours
                                                  after the filing of the proposed sale order for
                                                  the Office of the United States Trustee]

             Objections / Responses Received:

             a. Omnibus Objection of the Official Committee of Unsecured Creditors to
                the Debtors’ Motions (I)(A) Approving Bid Procedures for the Sale of
                Substantially All of the Debtors’ Assets, (B) Approving Related Contract
                Assumption and Assignment Procedures, (C) Authorizing the Debtors to
                Enter into Stalking Horse Agreements and Approving Certain Bid
                Protections, Subject to a Further Hearing, (D) Scheduling a Sale Hearing,
                and (E) Granting Certain Related Relief; and (II) an Order (A) Approving
                the Sale of the Debtors’ Assets, (B) Approving the Assumption and
                Assignment of Certain Executory Contracts and Unexpired Leases, and
                (C) Granting Certain Related Relief and (II) for a Final Order (A)
                Authorizing Debtors to Obtain Postposition Financing and Use Cash
                Collateral; (B) Granting Liens and Super-Priority Claims; (C) Scheduling
                Final Hearing; (D) Modifying the Automatic Stay and (E) Granting
                Related Relief [Docket No. 84 - filed August 28, 2019]

             b. Objection of Just Funky, LLC to: (I) Notice of Potential Assumption and
                Assignment of Contracts and Related Cure Amounts: and (II) Lack of
                Adequate Assurance of Payment [ Docket No. 192 - filed September 20, 2019]

             c. Oracle’s Limited Objection to and Reservation of Rights Regarding Motion of
                the Debtors for Entry of: (I) An Order )(A) Approving Bid Procedures for
                the Sale of Substantially All of the Debtors’ Assets, (B) Approving
                Related Contract Assumption and Assignment Procedures, (C)
                Authorizing the Debtors to Enter into Stalking Horse Agreements and
                Approving Certain Bid Protections, Subject to a Further Hearing, (D)

                                              3
Case 19-11791-BLS      Doc 239     Filed 09/25/19    Page 4 of 7


    Scheduling a Sale Hearing, and (E) Granting Certain Related Relief; and
    (II) an Order (A) Approving the Sale of the Debtors’ Assets, (B)
    Approving the Assumption and Assignment of Certain Executory
    Contracts and Unexpired Leases, and (C) Granting Certain Related Relief
    and (II) for a Final Order (A) Authorizing Debtors to Obtain Postposition
    Financing and Use Cash Collateral; (B) Granting Liens and Super-Priority
    Claims; (C) Scheduling Final Hearing; (D) Modifying the Automatic Stay
    and (E) Granting Related Relief; (2) Notice of Potential Assumption and
    Assignment of Contracts and Related Cure Amounts [Docket No. 194 -
    filed September 20, 2019]

 d. Response and Objection of Bethesda Softworks, LLC to Cure Portion of Notice
    of Potential Assumption and Assignment of Contract and Related Cure
    Amounts [Docket No. 199 - filed September 20, 2019]

 e. Response and Limited Objection of PayPal, Inc. to the Motion of the Debtors
    for Entry of (I) An Order (A) Approving Bid Procedures for the Sale of
    Substantially All of the Debtors’ Assets, (B) Approving Related Contract
    Assumption and Assignment Procedures, (C) Authorizing the Debtors to
    Enter into Stalking Horse Agreements and Approving Certain Bid
    Protections, Subject to a Further Hearing, (D) Scheduling a Sale Hearing,
    and (E) Granting Certain Related Relief; and (II) an Order (A) Approving
    the Sale of the Debtors’ Assets, (B) Approving the Assumption and
    Assignment of Certain Executory Contracts and Unexpired Leases, and
    (C) Granting Certain Related Relief [Docket No. 201 - filed September
    20, 2019]

 f. Objection of AIA Corporation to Cure Amount [Docket No. 202 - filed
    September 20, 2019]

 g. Objection of Warner Bros. Consumer Products Inc. to Debtors’ Proposed
    Assumption and Assignment of Executory Contract [Docket No. 208 - filed
    September 23, 2019]

 h. Objection/Reservation of Rights of Twentieth Century Fox Licensing and
    Merchandising and Marvel Brands LLC to Sale of Substantially all of the
    Debtors’ Assets and the Assumption and Assignment of License Agreements
    [Docket No. 210 - filed September 23, 2019]

 i. Limited Objection and Reservation of Rights of Worldpay, LLC (F/K/A
    Vantiv, LLC) to the Motion of Debtors, for Entry of: (I) an Order (A)
    Approving Bid Procedures for the Sale of Substantially all of the Debtors
    Assets, (B) Approving Related Contract Assumption and Assignment
    Procedure, (C) Authorizing the Debtors to Enter Into Stalking Horse
    Agreements and Approving Certain Bid Protections, Subject to a Further
    Hearing, (D) Scheduling a Sale Hearing, and (E) Granting Certain Related
    Relief; and (II) an Order (A) Approving the Sale of Debtors Assets, (B)


                               4
Case 19-11791-BLS        Doc 239     Filed 09/25/19     Page 5 of 7


    Approving the Assumption and Assignment of Certain Executory Contracts
    and Unexpired Leases, and (C) Granting Certain Related Relief [Docket No.
    219 - filed September 23, 2019]

 Related Documents:

 j. Notice of Hearing [Docket No. 36 - filed August 14, 2019]

 k. Notice of Filing of Proposed Stalking Horse Agreement [Docket No. 93 - filed
    August 29, 2019]

 l. Notice of Filing of Final Stalking Horse Agreement [Docket No. 116 - filed
    September 3, 2019]

 m. Notice of Filing of Executed Stalking Horse Agreement [Docket No. 131 -
    filed September 8, 2019]

 n. Notice of Filing of Blackline Stalking Horse Agreement [Docket No. 132 -
    filed September 9, 2019]

 o. Certification of Counsel Regarding Revised Order (A) Approving Bid
    Procedures for the Sale of Substantially All of the Debtors’ Assets, (B)
    Approving Related Contract Assumption and Assignment Procedures, (C)
    Authorizing the Debtors to Enter into Stalking Horse Agreements and
    Approving Certain Bid Protections, Subject to a Further Hearing, (D)
    Scheduling a Sale Hearing, and (E) Granting Certain Related Relief
    [Docket No. 145 - filed September 11, 2019]

 p. Order (A) Approving Bid Procedures for the Sale of Substantially All of
    the Debtors’ Assets, (B) Approving Related Contract Assumption and
    Assignment Procedures, (C) Authorizing the Debtors to Enter into
    Stalking Horse Agreements and Approving Certain Bid Protections,
    Subject to a Further Hearing, (D) Scheduling a Sale Hearing, and (E)
    Granting Certain Related Relief [Docket No. 147 - filed September 11,
    2019]

 q. Notice of Potential Assumption and Assignment of Contracts and related Cure
    Amounts [Docket No. 154 - filed September 13, 2019]

 r. Notice of Certificate/Affidavit of Publication of the Notice of Auction and Sale
    Hearing in the Lock Haven Express [Docket No. 195 - filed September 20,
    2019]

 s. Notice of Certificate/Affidavit of Publication of the Notice of Auction and Sale
    Hearing in USA Today (National Edition) [Docket No. 196 - filed September
    20, 2019]



                                 5
           Case 19-11791-BLS       Doc 239      Filed 09/25/19    Page 6 of 7


            t. Notice of Change in Hearing Time from 12:00 p.m. to 9:00 a.m. [Docket No.
               211 - filed September 23, 2019]

            u. Notice of Cancellation of Auction [Docket No. 220 - filed September 24, 2019]

            v. Notice of Filing of Proposed Sale Order [Docket No. 230 – filed September
               24, 2019]

            w. Notice of Filing Blackline Amended and Restated Stalking Horse
               Agreement [Docket No. 231 – filed September 24, 2019]

            x. Declaration of Michael Fixler in Support of the Sale of the Debtors’ Assets
               [Docket No. 237 – filed September 25, 2019]

            y. Corrected Notice of Filing of Proposed Sale Order [Docket No. 238 – filed
               September 25, 2019]

            Objections with Extended Deadline:

            z. The Ultimate Software Group, Inc.’s Limited Objection to Proposed Cure
               Amounts in Connection with Debtors’ Assumption and Assignment of
               Executory Contract with Ultimate Software Group, Inc. [Docket No. 228
               - filed September 24, 2019]

            Status: This matter will be going forward with respect to matter 4.i
                    (Worldpay, LLC). All other matters have either been resolved or
                    are being adjourned to a future hearing date.

Dated: September 25, 2019                      ROBINSON & COLE LLP
Wilmington, Delaware
                                               /s/ Jamie L. Edmonson
                                               Natalie D. Ramsey (No. 5378)
                                               Jamie L. Edmonson (No. 4247)
                                               Mark A. Fink (No. 3946)
                                               1000 N. West Street, Suite 1200
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 516-1705
                                               Facsimile: (302) 351-8618
                                               Email: nramsey@rc.com
                                                       jedmonson@rc.com
                                                       mfink@rc.com

                                               Co-counsel to the Debtors and Debtors in
                                               Possession

                                                -   and -



                                           6
            Case 19-11791-BLS       Doc 239     Filed 09/25/19    Page 7 of 7



BRYAN CAVE LEIGHTON PAISNER                    BRYAN CAVE LEIGHTON PAISNER
LLP                                            LLP
Mark I. Duedall (No. 3346)                     Andrew J. Schoulder (Admitted pro hac vice)
Leah Fiorenza McNeill (Admitted pro hac        1290 Avenue of the Americas
vice)                                          New York, New York 10104-3300
1201 W. Peachtree Street, NW, 14th Floor       Telephone: (212) 541-2000
Atlanta, Georgia 30309-3471                    Facsimile: (212) 541-4630
Telephone: (404) 572-6600                      Email: andrew.schoulder@bclplaw.com
Facsimile: (404) 572-6999
Email: mark.duedall@bclplaw.com                Counsel to the Debtors and Debtors in
       leah.fiorenza@bclplaw.com               Possession




                                           7
